EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of September 5,
2008 by and between Beijing Pypo Technology Group Company Limited, a limited
liability company established in the People’s Republic of China (the “Company”)
and Francis WAN (the “Executive”) (collectively the “Parties”; individually a
“Party”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, as Vice President of Beijing Pypo Technology
Group Company Limited and President of E-Commerce Sector.

ACCORDINGLY, the Parties agree as follows:

 

1. Term of Employment

This Agreement shall become effective on the date that the transactions
contemplated by that certain Agreement and Plan of Merger, Conversion and Share
Exchange, dated as of the same day hereof, among the Company and the other
parties thereto, are consummated. The term of employment shall be three
(3) years, unless this Agreement is terminated prior to the expiration of such
three-year period (the “Term”).

 

2. Position and Duties

The Executive shall render services to the Company in the position of Vice
President of Beijing Pypo Technology Group Company Limited and President of
E-Commerce Sector and perform all services appropriate to that position as well
as other services as may reasonably be assigned by the Company. The Executive’s
domestic principal place of employment in the PRC shall be at Beijing or any
other place as agreed by the Parties from time to time. The Executive shall
devote most of his working time, attention and skill to the discharge of his
duties of his office and shall faithfully and diligently perform such duties and
exercise such powers as may from time to time be assigned to or vested in him,
and shall observe and comply with all resolutions and directions from time to
time made or given by the Board of Directors of the Company (the “Board”). The
Executive shall at all times keep the Chief Executive Officer of the Company
promptly and fully informed of his conduct relating to material matters,
decisions and transactions affecting or involving the Company or any of its
subsidiaries or controlled affiliates (collectively, the “Group” and each a
“Group Company”) and provide such explanations as the Board or the Chief
Executive Officer may reasonably require. Insofar as the internal rules and
regulations of the Group or the Group Companies are applicable to the Executive,
the Executive undertakes to abide by such rules and regulations.

 

3. Remuneration and Benefits

Subject to the Company’s policies and practices, during the Term, the Executive
shall be entitled to the following remuneration and benefits (on a cumulative
basis):

 

  (1) Base Salary. The Company shall pay the Executive a base salary of
RMB1,200,000 per year (the “Annual Base Salary” or “Base Salary”) or RMB100,000
per month (the “Monthly Salary”), less all applicable withholdings and
deductions, for his employment with the Company, subject to (a) a reasonable
annual adjustment (determined by the Board) to reflect increases in the cost of
living due to inflation; and (b) an additional adjustment as agreed by the
Company and the Executive, if the workload of the Executive substantially
increases due to the business expansion of the Group. The Base Salary of the
Executive will also be correspondingly adjusted if the salary of all the other
employees of the Group Companies is adjusted in accordance with the then
effective payroll policies of the Group Companies. The Base Salary shall be paid
by the Company in accordance with the Company’s regularly established payroll
practices applicable to all Company employees.

 

1



--------------------------------------------------------------------------------

  (2) Benefits. The Executive shall be eligible to participate in the benefits
generally made available by the Company to its executives in accordance with the
benefit plans established by the Company, as the same may be amended from time
to time in the Company’s sole discretion.

 

  (3) Bonus. The Company shall pay the Executive an annual bonus, less all
applicable withholdings and deductions (“Annual Bonus”) in accordance with the
executive annual bonus plans of the Company. Such Annual Bonus shall be
determined by the Company in its sole discretion and approved by the Board, and
shall be based on the Executive’s performance and the Company’s financial
performance in the relevant financial year.

 

  (4) Equity Incentives. The Executive may be granted share options or other
equity incentives as determined by the Company and approved by the Board.

For the avoidance of doubt, the Executive shall be responsible for, and shall
not be entitled to any claims against the Company for, any taxes arising from
any grants or awards of any share options or other equity incentives (including
the exercise of any share options).

 

  (5) Holidays. The Executive shall be eligible for the holiday benefits
generally made available by the Company to its executives in accordance with the
holiday policies of the Company, as the same may be amended from time to time in
the Company’s sole discretion.

 

  (6) Insurance. The Company shall pay for life insurance and medical insurance
policies with an internationally recognized insurance provider (or such other
insurance provider as agreed between the Parties) for the benefit of the
Executive, provided that (a) the annual premium of all such insurance policies
in any one year shall be no more than RMB10,000 in the aggregate; (b) the
beneficiaries under the life insurance policy shall be designated by the
Executive; (c) the other terms of the insurance policies (including, but not
limited to, the type of policy and coverage) shall be reasonably satisfactory to
the Executive and (d) the Executive satisfies the eligibility requirements of
such policies.

 

  (7) Education. The Company hereby agrees to pay or reimburse (as applicable)
the Executive for the full amount of tuition, other education charges,
reasonable living allowances and other reasonable costs and expenses for the
Executive’s enrolment into any full time or part time business studying programs
with relevant universities in an area relevant to the Executive’s scope of work
under this Agreement; provided (i) the Executive’s participation in any such
study program shall have been previously approved in writing by the Chief
Executive Officer and (ii) the Executive shall provide reasonable supporting
documentation with respect to such costs and expenses, if requested.

 

  (8) Expenses. The Company shall reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with the
performance of the Executive’s duties and obligations as set forth herein during
the Term; provided the Executive shall provide reasonable supporting
documentation with respect to such expenses, if requested.

 

  (9) Indemnification. Subject to the advice of an appropriate human resource
adviser engaged by the Company to ascertain the scope of such indemnity, the
Company shall fully indemnify the Executive for any losses incurred in his
capacity as a director and/or officer of any of the Group Companies, if the
Company’s director and officer liability insurance is inadequate to cover such
losses; provided the Company shall not be responsible for any losses caused by
or attributable to the Employee’s gross negligence or wilful default.

Unless otherwise agreed by the Parties and to the extent permitted by PRC law,
all of the foregoing remuneration and benefits denominated in RMB shall be paid
to such account and in RMB or any other currency as designated by the Executive.
Unless otherwise agreed by the Parties in writing, any conversion from United
States Dollars to Renminbi and vice versa shall be effected at the exchange rate
published by the People’s Bank of China for the relevant period or date (as the
case may be).

 

2



--------------------------------------------------------------------------------

4. Amendment, Termination and Discharge of this Agreement

 

  (1) Amendment to and Termination of the Agreement. This Agreement may not be
modified, amended, renewed or terminated except by an instrument in writing,
signed by the Executive and the Company.

 

  (2) Discharge of the Agreement

 

  (a) By Death. This Agreement shall be discharged automatically upon the
Executive’s death. In such event, the Company shall pay to the Executive’s
beneficiaries or estate (as the case may be) an amount equal to eighteen
(18) months of the Executive’s Monthly Salary, plus the full amount of any
compensation then due and payable under Section 3 hereof to which the Executive
is entitled as of the date of termination.

 

  (b) By Disability. If (i) the Executive becomes eligible for the Company’s
long-term disability benefits or (ii) the Executive is unable to carry out the
responsibilities and functions of the position held by the Executive by reason
of any physical or mental impairment which does not amount to an industrial
injury, as such terms is defined under applicable PRC laws, for a period of more
than ninety (90) consecutive days or more than one hundred twenty (120) days in
any consecutive twelve-month period, then, to the extent permitted by law, the
Company may terminate the Executive’s employment. In the event that the Company
terminates the Executive’s employment on grounds of disability, the Company
shall pay to the Executive an amount equal to eighteen (18) months of the
Monthly Salary, plus the full amount of any compensation then due and payable
under Section 3 hereof to which the Executive is entitled as of the date of
termination and thereafter (subject to Section 7(6)) all obligations of the
Company under this Agreement shall cease. In case of industrial injury, the
Company shall not terminate this Agreement (even though the Executive may not be
able to properly carry out his duties) unless the Executive agrees to terminate
this Agreement and the Company has paid to the Executive an amount equal to
eighteen (18) months of the Monthly Salary and the full amount of any
compensation then due and payable under Section 3 hereof, on the date
immediately following such termination. Nothing in this section shall affect the
Executive’s rights under any disability plan implemented by the Company in which
the Executive is a participant, if any.

 

  (3) Early Termination by the Company. The Company may dismiss the Executive
for cause at any time as provided by the PRC Labor Law (“Cause”), or by serving
the Executive three (3) months’ prior written notice. During such notice period,
the Executive shall continue to diligently perform all of the Executive’s duties
hereunder. In the event of dismissal without Cause, the Executive will be
eligible to receive an amount equal to the Monthly Salary multiplied by (M + 5),
where M shall mean the number of years Executive has been employed by the
Company pursuant to this Agreement, payable in full immediately following the
receipt by the Executive of such written notice.

 

  (4) Early Termination by the Executive

 

  (a) Termination by Executive for Good Reason. If the Executive selects to
terminate his employment for Good Reason (as hereinafter defined), the Executive
will be eligible to receive an amount equal to the Monthly Salary multiplied by
(M + 5), where M shall mean the number of years the Executive has been employed
by the Company pursuant to this Agreement, payable in full immediately following
the Company’s receipt of such termination notice. No Annual Bonus shall be
payable upon such termination. Thereafter (subject to Section 7(6)) all
obligations of the Company under this Agreement shall cease.

For the purpose of this Agreement, “Good Reason” shall mean any of the following
events if (i) the event is effected by the Company without the consent of the
Executive and (ii) such event is not rectified within twenty (20) days by the
Company to the Executive’s reasonable satisfaction:

 

  (i) a significant change in the Executive’s position with the Company or a
change to his duties or responsibilities which materially reduces the
Executive’s level of responsibility; or

 

3



--------------------------------------------------------------------------------

  (ii) the Company fails to perform this Agreement or violates the relevant
labour laws, regulations or infringes upon any of the Executive’s rights or
interests.

 

  (b) Termination other than for Good Reason. The Executive may terminate
employment with the Company at any time for any reason other than Good Reason or
for no reason at all, upon three (3) months’ advance written notice. Upon a
termination other than for Good Reason, the Executive shall be entitled to a
contribution bonus (“Contribution Bonus”). The distribution of such Contribution
Bonus and its amount shall be determined by the Company and approved by the
Board; provided that the Contribution Bonus shall not exceed an amount equal to
the Monthly Salary multiplied by (M + 5), where M is the number of years the
Executive has been employed by the Company pursuant to the Agreement. No Annual
Bonus shall be payable upon such termination. During such notice period the
Executive shall continue to diligently perform all of the Executive’s duties
hereunder. The Company shall have the option, in its sole discretion, to make
the Executive’s termination effective at any time prior to the end of such
notice period as long as the Company pays the Executive all compensation under
Section 3 hereof to which the Executive is entitled through the last day of the
three (3) month notice period.

 

  (c) Termination Obligations. The Executive agrees that on or before
termination of employment, he will promptly return to the Company all documents
and materials of any nature (including any materials in electronic form)
pertaining to his work with the Company, including all originals and copies of
all or any part of any Confidential Information along with any and all equipment
and other tangible and intangible property of the Company. The Executive agrees
not to retain any documents or materials or copies thereof containing any
Confidential Information.

 

  (5) If this Agreement expires in accordance with its term without earlier
termination or extension, the Executive will be eligible to receive an amount
equal to the Monthly Salary multiplied by eight (8).

 

  (6) Any payments made by the Company pursuant to Section 3 or Section 4 of
this Agreement shall be net of all applicable withholdings and deductions.

 

5. Confidentiality; Non-compete: Non-solicitation; No conflict

 

  (1) Confidentiality Obligation. The Executive hereby agrees at all times
during the term of his employment and after termination, to hold in the
strictest confidence, and not to use, except for the benefit of the Group, or to
disclose to any person, corporation or other entity without written consent of
the Company, any Confidential Information. The Executive understands that
“Confidential Information” means any proprietary or confidential information of
the Group, its affiliates, their clients, customers or partners, and the Group’s
licensors, including, without limitation: technical data, trade secrets,
research and development information, product plans, services, customer lists
and customers (including, but not limited to, customers of the Group on whom the
Executive called or with whom the Executive became acquainted during the term of
his employment), supplier lists and suppliers, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, personnel information, marketing, finances,
information about the clients, customers, suppliers, joint ventures, licensors,
licensees, distributors and other persons with whom the Group does business,
information regarding the skills and compensation of other employees of the
Group or other business information disclosed to the Executive by or obtained by
the Executive from the Group, its affiliates, or their clients, customers,
suppliers or partners either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment. Notwithstanding the foregoing,
Confidential Information shall not include information that is common knowledge
or that the Executive demonstrates was or became generally available to the
public other than as a result of a disclosure by the Executive.

 

  (2)

Non-compete and Non-solicitation. In consideration of the termination
compensation payable to the Executive under Section 4, the Executive irrevocably
and unconditionally agrees with and undertakes to the Company that, he will not
(i) during his term of employment with the Company take up any executive
position in any company other than the Group Companies and will commit most of
his

 

4



--------------------------------------------------------------------------------

 

efforts towards the development of the business and operations of the Group and
(ii) for a period of twenty-four (24) months (or less than twenty-four
(24) months if agreed by the Board) after he ceases to be employed by any Group
Company (collectively the “Non-compete Period”):

 

  (a) either on his own account or in conjunction with or on behalf of any
person, firm or company carry on or be employed, engaged, concerned, provide
technical expertise or be interested directly or indirectly in, any business,
whether as shareholder, director, executive, partner, agent or otherwise, that
is, in the opinion of the Company in competition (whether directly or
indirectly) with any business carried on or proposed to be carried on by the
Group from time to time;

 

  (b) either on his own account or in conjunction with or on behalf of any other
person, firm or company, solicit or entice away or attempt to solicit or entice
away from the Group from time to time, the customer of any person, firm, company
or organisation who shall at any time have been a customer, client, agent or
correspondent of the Group or in the habit of dealing with the Group; or

 

  (c) either on his own account or in conjunction with or on behalf of any other
person, firm or company, solicit or entice away or attempt to solicit or entice
away from the Group from time to time, any person who is an officer, manager or
executive of the Group whether or not such person would commit a breach of his
contract of or employment by reason of leaving such employment.

 

  (d) The Executive shall be entitled to monthly compensation in consideration
of fulfilling the obligation under this Section, in an amount equal to the
Monthly Salary, for the period of the Non-compete Period.

If the Executive fails to discharge his obligations under this Section 5 at any
time during the Non-compete Period, in addition to any and all legal remedies
that the Company is entitled to under the applicable law, the Executive shall
return to the Company such proportion of the compensation payable to the
Executive upon the termination of his employment pursuant to Section 4 of this
Agreement corresponding to the portion of the Non-compete Period during which
the Executive has failed to discharge his non-compete obligation.

 

  (3) No Conflict. The Executive represents and warrants that the Executive’s
execution of this Agreement, his employment with the Company, and the
performance of his proposed duties under this Agreement shall not violate any
obligations he may have to any former employer or other party, including any
obligations with respect to proprietary or confidential information or
intellectual property rights of such party.

 

  (4) Provisions reasonable for protection of legitimate interest. The Parties
agree that the restrictions in Sections 5(1) and 5(2) are considered to be
reasonable in all circumstances. Notwithstanding the foregoing, it is agreed
between the Parties that if any one or more of such restrictions shall, either
by itself or together with other restrictions, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interest of any Group Company from time to time, but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted, restricted or limited in any
particular manner then the restrictions shall apply with such deletions,
restrictions or limitations, as the case may be.

 

6. Intellectual Property

The Executive further agrees with and undertakes to the Company that:

 

  (a) he will not divulge, use (other than for the purpose and benefit of the
Group) or infringe the trade marks, logos, inventions, know-how, technology,
proprietary information and other intellectual property rights of the Group
Companies; and

 

  (b) all trade marks, logos, inventions, know-how, technology, proprietary
information and other intellectual property rights developed, acquired or filed
by the Executives in the course of his work or employment shall belong solely to
the Group Company. The Executive agrees he will, upon demand by the Company,
execute any documents reasonably necessary to transfer any such intellectual
property rights to the Company.

 

5



--------------------------------------------------------------------------------

7. General Provisions

 

  (1) Effectiveness. This Agreement shall come into effect when it is signed by
the Parties.

 

  (2) Entire Agreement. This Agreement, including the exhibits attached hereto
(if any), constitutes the full and complete understanding of the Parties hereto
and supersedes any previous agreements between the Executive and any Group
Company.

 

  (3) Continuing Obligations. The obligations in this Agreement will continue in
the event that the Executive is hired, renders services to or for the benefit of
or is otherwise retained at any time by any present or future Affiliates of the
Company. Any reference to the Company in this Agreement will include such
Affiliates. Upon the expiration or termination for any reason whatsoever of this
Agreement, the Executive shall forthwith resign from any employment of office
with the Company and all Affiliates of the Company unless the Board requests
otherwise. In this Agreement, “Affiliate” shall mean (a) in relation to any
individual, the immediate family of such individual or any entity controlled by
the individual, where “control” shall mean the power to direct the management
and policies or appoint or remove members of the board of directors or other
governing body of the entity, directly or indirectly, whether through the
ownership of voting securities, contract or otherwise, and “controlled” shall be
construed accordingly; (b) in relation to any legal person, a company which is
for the time being a holding company of such legal person, or a subsidiary or
controlled affiliate of such legal person or of such holding company.

 

  (4) Governing Law and Dispute Resolution. The execution, validity,
interpretation and performance of and resolution of disputes under this
Agreement shall be governed by and construed in accordance with the officially
published and publicly available laws of the PRC. When the officially published
and publicly available laws of the PRC do not apply to any particular matter,
international legal principles and practices shall apply.

Any disputes or claims relating to this Agreement or the interpretation, breach,
termination or validity hereof shall be resolved through friendly consultations,
commencing upon written notice given by one Party to the other Party of the
existence of such a claim or dispute. If the dispute or claim cannot be resolved
after thirty (30) days of such notice, either Party may request arbitration by a
labor dispute arbitration committee established in accordance with the Labor Law
of the PRC. If either Party disagrees with the arbitral award of the labor
dispute arbitration committee, such Party may institute legal proceedings with
the authorized people’s court within 15 days after notification of the arbitral
award.

 

  (5) Assignability. The terms of this Agreement will remain in effect and shall
be binding upon any successor in interest including any entity with which the
Company may merge or consolidate or to which all or substantially all of its
assets may be transferred. A reference to the Company shall include its
successors. Except as set forth in the preceding sentence, this Agreement may
not be assigned by a Party to any third party, without the prior consent of the
other Party.

 

  (6) Survival. The Parties’ obligations under Sections 5 and 6 hereof shall
survive and continue in effect after the termination of this Agreement, whatever
the reason for such termination.

 

  (7) Notices.

Notices under this Agreement shall be given in writing to the relevant Party at
the address stated herein (or to such other address as it shall have notified
the other Party previously in writing).

to the Company at:

c/o Beijing Pypo Technology Group Company Limited

South 3/F, Chang An Xing Rong Center

No.1 Naoshikou Street

Xicheng District

Beijing

China 100031

 

6



--------------------------------------------------------------------------------

to the Executive at:

Room 2502, #D5

No.1, GuanghuaxiLi, Guanghua Road

Chaoyang District

Beijing

China

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto caused this Agreement to be
executed as of the day and year first above written.

 

“COMPANY”

 

Beijing Pypo Technology Group Company Limited

 

 

By:

 

Kuo ZHANG

Title:

 

Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR EXECUTIVE
FOLLOWS]

[Signature page to Francis Wan Employment Agreement—Company]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto caused this Agreement to be
executed as of the day and year first above written.

 

“EXECUTIVE”

 

Francis WAN

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[Signature page to Francis Wan Employment Agreement—Executive]

 

9